DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title has been changed from Display to Liquid Crystal Display.
End Examiner’s Amendment.
Allowable Subject Matter
Claims 1-5, 7-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display of claim 1, in particular the limitations of a backlight comprising a plurality of light emitting diodes and/or a plurality of miniature light emitting diodes directly disposed at intervals on the color filter substrate. The prior art does not disclose or suggest the display of claim 9, in particular the limitations of a backlight comprising a plurality of light emitting diodes and/or a plurality of miniature light emitting diodes directly disposed at intervals on the color filter substrate.
The closely related prior art, Yang (US 20190025629) discloses (Figs. 1-3) a display, comprising: an array substrate (303); a color filter substrate (302) disposed above the array substrate; a backlight (305) disposed on the color filter substrate; and a reflector (309) disposed on the backlight, wherein the backlight emits light away from the color filter substrate, the light is reflected by the reflector and then passes through the color filter substrate and the array substrate, and the display further comprises a liquid crystal layer (304). 
However, the prior art does not disclose or suggest the display of claim 1, in particular the limitations of a backlight comprising a plurality of light emitting diodes and/or a plurality of miniature light emitting diodes directly disposed at intervals on the color filter substrate. Claim 1 is therefore allowed, as are dependent claims 2-5 and 7-8. The prior art does not disclose or suggest the display of claim 9, in particular the limitations of a backlight comprising a plurality of light emitting diodes and/or a plurality of miniature light emitting diodes directly disposed at intervals on the color filter substrate. Claim 9 is therefore allowed, as are dependent claims 10-13 and 15-18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871